In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-2224
L AURA P HELAN,
                                                  Plaintiff-Appellant,
                                  v.

V ILLAGE OF L YONS and D AMIEN D YAS,
                                               Defendants-Appellees.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 04 C 8327—George M. Marovich, Judge.
                          ____________
      A RGUED JANUARY 7, 2008—D ECIDED JUNE 27, 2008
                          ____________


 Before P OSNER, R OVNER, and W OOD , Circuit Judges.
  R OVNER, Circuit Judge. As she was driving through the
Village of Lyons en route to the North Riverside Mall,
Laura Phelan was pulled over and arrested. Officer
Damien Dyas executed the traffic stop based on his belief
that Phelan was driving a stolen vehicle. His belief turned
out to be mistaken, and Phelan was released shortly
2                                                No. 07-2224

thereafter. She sued the Village of Lyons 1 and Officer Dyas
under 42 U.S.C. § 1983, alleging violations of her rights
under the Fourth Amendment. On the parties’ cross-
motions for summary judgement, the district court
granted Officer Dyas’s motion for summary judgment on
qualified immunity grounds. Phelan appeals, and for the
reasons explained in this opinion, we reverse the grant
of summary judgment to Officer Dyas and remand for
further proceedings.


                              I.
  Shortly after 5:30 p.m. on October 14, 2004, Village of
Lyons police officer Damien Dyas was nearing the end of
his 12-hour shift. He decided to run a random license
check on the white Cadillac sedan driving in front of him.
Laura Phelan was driving the car, which bore the license
plate number 1020. After entering the plate number into
a computer in his squad car, Officer Dyas received what
is referred to as a LEADS report on the computer screen
in his car.
  The first screen of the LEADS report contained, among
other things, the date and time of Officer Dyas’s query, the
status of the vehicle registered to the plate in question
(either “valid,” “stolen,” or “suspended”), and a descrip-
tion of a vehicle. As relevant here, the second line re-
layed that the vehicle registered to plate 1020 was “stolen.”


1
  In her amended complaint Phelan conceded that she had no
federal claims against the municipality. Because the district
court dismissed the state-law claims against the Village (a
ruling she does not appeal), we do not discuss any of Phelan’s
claims against the Village of Lyons.
No. 07-2224                                                     3

The third line contained the description for the “stolen”
vehicle: a black 2002 Honda motorcycle (relayed on the
LEADS screen in acronyms as “DOT/081504 VCO/BLK
VYR/02 VMA/HD VMO/CYL VST/MC”). Unfortunately,
Officer Dyas did not see this description of the stolen
vehicle. Instead, he read only as far as the second line
stating that plate 1020 belonged to a stolen vehicle. He
thus had no occasion to confront the obvious discrepancy
between the vehicle description (black Honda motor-
cycle) and the vehicle in front of him (white Cadillac). As
the parties explained at oral argument, this discrepancy
arose on account of the confusing Illinois licensing
system for automobiles and motorcycles: the license
plates for both vehicles may have the same number, and
are distinguishable by virtue of the fact that motorcycle
plates are smaller in size than car plates 2 , a fact any
trained law enforcement officer would know.
   After reading lines one and two of the LEADS report,
Officer Dyas contacted the dispatcher and reported that he
was following a possible stolen motor vehicle. In response
to Officer Dyas’s query, the dispatcher confirmed that
license plate 1020 belonged to a stolen vehicle, and Officer
Dyas’s location was relayed to assisting officers who
arrived at the scene shortly. In the interim, Officer Dyas




2
   The Illinois Secretary of State’s website identifies one excep-
tion to this rule: special “ham radio operator” plates are avail-
able only as a larger “passenger sized plate,” even when used
on a motorcycle. See http://www.cyberdriveillinois.com/
departments/vehicles/license_plate_guide/ (follow “Standard
License Plates” hyperlink; then follow “Amateur Radio”
hyperlink).
4                                                  No. 07-2224

continued to follow Phelan’s Cadillac 3 until she stopped at
a railroad crossing. At that point Officer Dyas and the
arriving back-up officers conducted a “felony-traffic stop.”
After activating his emergency lights and signaling Phelan
to pull over, Officer Dyas instructed Phelan to turn off her
vehicle and throw her car keys out of the window. She was
then told to exit her vehicle and walk backwards until
officers were able to place her in handcuffs and secure her
in the squad car. After Officer Dyas searched Phelan’s car,
he learned through dispatch the information that the third
line of the LEADS report had disclosed: that the stolen
vehicle was in fact a black Honda motorcycle. He then
allowed Phelan to exit the squad car, removed the hand-
cuffs, and released her.
  As relevant here, Phelan sued Officer Dyas in his individ-
ual capacity, alleging that the stop violated her Fourth
Amendment Rights. The district court granted Officer
Dyas’s motion for summary judgment after concluding that
he was entitled to qualified immunity for the stop because
he had a reasonable basis to believe that Phelan was
driving a stolen vehicle.


                              II.
  On appeal, Phelan maintains that Officer Dyas was not
entitled to qualified immunity for the felony traffic stop.


3
  Officer Dyas maintained in the district court that Phelan then
engaged in what he characterized as evasive driving: swerving
into the right-hand lane reserved for vehicles making a
right turn and then traveling through the intersection with-
out turning right. Phelan denied doing either of these things,
and for purposes of summary judgment we credit her version
of events.
No. 07-2224                                                   5

We review the district court’s decision de novo, asking
whether, viewing the facts in the light most favorable to
Phelan, Officer Dyas is nonetheless entitled to qualified
immunity as a matter of law. Boyd v. Owen, 481 F.3d 520,
522 (7th Cir. 2007). Qualified immunity protects public
officials in those situations where the law is not suf-
ficiently clear for a reasonable official to have known
that his actions were illegal. See Saucier v. Katz, 533 U.S.
194, 202 (2001); Holmes v. Village of Hoffman Estate, 511
F.3d 673, 687 (7th Cir. 2007). Saucier lays out a two-part
test for qualified immunity. First, we consider whether,
taken in the light most favorable to Phelan, the facts al-
leged amount to a constitutional violation. Saucier, 533
U.S. at 201; Boyd, 481 F.3d at 524 (reiterating Saucier’s
command to first determine whether plaintiff has alleged
a constitutional violation). Second, we ask whether the
right was clearly established at the time of the alleged
violation. Saucier, 533 U.S. at 201; Boyd, 481 F.3d at 526. The
“rigid” order of the Saucier test has been repeatedly
criticized, see, e.g., Scott v. Harris, 127 S. Ct. 1769, 1780-81
(2007) (Breyer, J., concurring), and the Supreme Court
recently granted certiorari to consider whether Saucier
should be overruled. Pearson v. Callahan, 128 S. Ct. 1702
(Mar. 24, 2008) (directing parties to brief and argue
“Whether the Court’s decision in Saucier v. Katz, 533 U.S.
194 (2001) should be overruled?”). Meanwhile, we ad-
here to Saucier’s sequential approach.
  As for the first prong, we conclude that the facts as
alleged by Phelan establish a constitutional violation by
Officer Dyas. A traffic stop and accompanying detention
constitute a seizure under the Fourth Amendment, which
protects “the right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable
6                                                 No. 07-2224

searches and seizures.” Thus, an automobile stop violates
the Constitution if it is “unreasonable” under the circum-
stances. See Whren v. United States, 517 U.S. 806, 809-10
(1996). A stop is reasonable if the officer has “probable
cause to believe that a traffic violation has occurred.” Id. at
810. The question here then is whether the LEADS re-
port gave Officer Dyas such probable cause.
  Under the circumstances, it did not. Although the first
two lines of the LEADS report standing alone might
have provided a basis for the stop, we cannot ignore the
information contained in the third line, which appeared
on the initial screen returned in response to Officer Dyas’s
query. In that line, the stolen vehicle is described as a
black Honda motorcycle. If Officer Dyas had read this
line, he would have realized, at the very least, that further
investigation was warranted before initiating a felony
traffic stop. Indeed, if Officer Dyas had read the third
line of the LEADS printout and nonetheless concluded
further investigation or a brief investigatory stop was
warranted on the basis of the confusing Illinois license
plate system, we might have a different case. Cf. United
States v. Cashman, 216 F.3d 582, 587 (7th Cir. 2000) (“[T]he
Fourth Amendment requires only a reasonable assessment
of the facts, not a perfectly accurate one.”). Here though,
Phelan has established that there was in fact no basis for
her detention, and Officer Dyas has responded with an
admission that he failed to read the information in front
of him that would have alerted him to that fact. Because
Phelan’s Cadillac was not in fact stolen, and Officer Dyas
would have known that had he read line three of the
LEADS report he requested, there was no probable cause
and the felony traffic stop was unreasonable under the
circumstances. See Jones v. Wilhelm, 425 F.3d 455, 461 (7th
No. 07-2224                                                   7

Cir. 2005) (“In determining whether a defendant’s al-
leged actions violated a clearly established right, courts
may properly take into account any information the
defendant ought reasonably to have obtained.”).
  Having concluded that Officer Dyas’s decision to stop
Phelan and handcuff her violated her Fourth Amendment
right to be free from unreasonable seizures, we next
consider whether that right was clearly established at the
time of the stop. See, e.g., Saucier, 533 U.S. at 200; Jewett v.
Anders, 521 F.3d 818, 823 (7th Cir. 2008). Undoubtedly the
Fourth Amendment’s general proscription against unrea-
sonable seizures was clearly established at the time Officer
Dyas stopped Phelan. Our inquiry, however, is whether
the application of that right to this particular set of cir-
cumstances is clear enough that a “’reasonable official
would understand that what he is doing violates that
right.’” Saucier, 533 U.S. at 202 (quoting Anderson v. Creigh-
ton, 483 U.S. 635, 640 (1987)).
  Instead of focusing on the contours of the right to be free
from unreasonable seizures itself, Officer Dyas argues
that his behavior under the circumstances was reason-
able. Phelan construes this argument as an attempt by
Officer Dyas to append a “third prong” to the qualified
immunity inquiry: namely, whether the officer’s actions
were reasonable even if they violated clearly established
law. As Phelan points out, we rejected this precise line of
argument in Jones. Jones dealt with an officer who mis-
takenly entered the wrong apartment when executing a
search warrant. Jones, 425 F.3d at 459-60. The officer in
Jones urged the panel to assess whether his actions were
reasonable under the circumstances, notwithstanding any
violation of clearly established law. Id. at 460. Alterna-
tively, he suggested that in making the inquiry into
8                                              No. 07-2224

whether it would have been clear to a reasonable officer
that his actions violated the constitution, the court
impute to the hypothetical reasonable officer only the
information the defendant had at the time, “and not the
knowledge he ought reasonably to have amassed during
the execution of the warrant.” Id. at 461. We rejected both
arguments, noting that, “[i]t goes without saying that the
reasonableness of an official’s actions is not a factor in
determining whether the facts as alleged constitute a
violation of constitutional rights.” Id.
  That said, Officer Dyas correctly notes that we may
still take into account an officer’s reasonable, but mis-
taken beliefs as to the facts establishing the existence of
probable cause. See Saucier, 533 U.S. at 206. Officer Dyas
essentially argues that based on the information he re-
ceived, it was reasonable for him to mistakenly believe
that Phelan’s automobile was the stolen vehicle described
in the LEADS report and thus that he had probable
cause for the stop. But we have already concluded that
Officer Dyas’s mistake was not a reasonable one. The
third line of the LEADS report appeared on the same
screen as the second line. Officer Dyas need not have
expended more than an additional instant of attention to
see the vehicle description on line three. Given the cir-
cumstances under which he was following Phelan, that
additional instant would not have been hard to come by.
  The justifications Officer Dyas advances for failing to
read line three of the LEADS report do not change our
assessment. First, he suggests that because he was pur-
suing a possible stolen vehicle, he had neither the luxury
nor the time of an officer sitting at a desk perusing a
computer screen or informational printout. Although
Officer Dyas was in the field following Phelan’s car, it
No. 07-2224                                                9

was hardly a hot pursuit situation. Officer Dyas’s deci-
sion to run Phelan’s plates was not prompted by any
suspicious behavior on Phelan’s part, and it is undisputed
that he had time to take a number of steps after receiving
the response to his initial query. He called his dispatcher
to verify the stolen vehicle; he continued following
Phelan; and he awaited the arrival of back-up officers.
Ultimately, he executed the stop only after Phelan had
already come to a stop on account of a railroad crossing
ahead. And at this stage of the proceedings, we credit
Phelan’s assertion that she did nothing unusual or evasive
while Officer Dyas followed her. There is nothing in the
sequence of events surrounding Officer Dyas’s stop of
Phelan to suggest that although he had time to read lines
one and two of the LEADS report, it would have been
impractical or otherwise difficult to read line three. This
is so particularly since line three contains the crucial
descriptive information about the “stolen” vehicle. More-
over, that the stop occurred during what Officer Dyas
characterizes as an “extremely busy” time of day only
reinforces our view that a reasonable officer would have
read the third line: traffic was moving slowly and there
is no evidence that Phelan could have made a quick escape.
   Officer Dyas also claims that it was reasonable for him
to rely on the dispatcher’s response to his query about
license plate 1020. After he received the LEADS report,
Officer Dyas contacted the dispatcher and reported that
he was following a possible stolen motor vehicle. Officer
Dyas testified in his deposition that the dispatcher veri-
fied that “license plate 1020 came back to a stolen vehicle.”
But Officer Dyas’s reliance on the dispatcher is mis-
placed—far from being either the sole or authoritative
source on the matter, the dispatcher simply responded to
Officer Dyas’s query, which was founded on his erroneous
10                                             No. 07-2224

belief that the vehicle he was following was stolen. Al-
though Officer Dyas’s attempt to verify the status of the
vehicle with the dispatcher certainly reinforces that his
mistake was an innocent one, it does nothing to further
his claim that the mistake, innocent as it may have been,
was reasonable. His failure to review the information in
front of him in his squad car cannot be excused by the
dispatcher’s response to his admittedly incomplete query.
  In sum, we cannot conclude that Officer Dyas’s failure
to read the third line was objectively reasonable under
the circumstances. We do not hold that a reasonable
officer who had read the pertinent information in front
of him could never have concluded that a stop was nec-
essary. Indeed, if Officer Dyas had read the third line
and still harbored the belief that a crime had been com-
mitted or that further investigation was warranted, we
would have a different set of facts that may or may
not represent a violation of a clearly established right.
Here Phelan has advanced evidence that she was neither
driving a stolen vehicle nor engaging in any traffic viola-
tion, and Officer Dyas has responded simply by ad-
mitting that in executing the stop he overlooked a crucial
piece of information about the vehicle he was stopping.
On this record, we conclude that Officer Dyas was not
entitled to summary judgment on the basis of qualified
immunity.


                            III.
  For the foregoing reasons, we R EVERSE the decision of
the district court granting summary judgment to Officer
Dyas and R EMAND for further proceedings.

                   USCA-02-C-0072—6-27-08